NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

RENE LOUIS ISMER,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D17-2899
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed September 14, 2018.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


LaROSE, Chief Judge.

              Appellate counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967). We have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A). We affirm Rene

Louis Ismer's judgment and sentences in all respects, but we remand for correction of a

scrivener's error.

              The jury found Mr. Ismer guilty of trafficking in methamphetamine and

possession of drug paraphernalia. Possession of drug paraphernalia is a first-degree
misdemeanor, in violation of section 893.147(1), Florida Statutes (2016). Because our

full and independent review of the record reveals the written judgment incorrectly lists

the first-degree misdemeanor offense as a first-degree felony, we remand for correction

of the scrivener's error. See Anderson v. State, 890 So. 2d 428, 429 (Fla. 1st DCA

2004) (affirming judgment and sentence, and remanding for correction of scrivener's

error when judgment "erroneously list[ed] the first-degree misdemeanor offense as a

third-degree felony").

              Mr. Ismer need not be present for the correction of the scrivener's error.

See Rodriguez v. State, 223 So. 3d 1053, 1055 (Fla. 2d DCA 2017).

              Affirmed; remanded to correct scrivener's error.



SILBERMAN and LUCAS, JJ., Concur.




                                           -2-